IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

DEREK CHRISTOPHERSON, AND
JENNIFER CHRISTOPHERSON,

Plaintiffs,
VS.

ROBERT BUSHNER,
Serve:

1303 Desilva Street
Lady Lake, FL 32159

AND

CONNIE JO BUSHNER,
Serve:

1303 Desilva Street
Lady Lake, FL 32159

AND

THE FEDERAL EMERGENCY
MANAGEMENT AGENCY,
Serve:

Tim Garrison,

United States Attorney for the
Western District of Missouri
Southern Division

901 E. St. Louis St.,
Springfield, MO 65806

And by Certified Mail
500 C Street SW, 8" Floor,
Washington, D.C. 20472

AND

STANTEC, INC.,
Serve:

Stantec, Inc.
Stantec Tower,

Case 6:19-cv-03267-RK

SOUTHERN DIVISION

Case No.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Page 1 of 32

Document 1 Filed 07/26/19 Page 1 of 32
10111 — 104 Avenue NW
Edmonton, Alberta, Canada

Via Central Authority)
Ministry of Justice and
Solicitor General

Office of the Sheriff

Civil Enforcement

2nd Floor, 108th Street
Building

9942-108 Street

Edmonton, Alberta T5K 2J5
Canada

AND

WS ATKINS, PLC,
Serve:

WS Atkins, PLC,
Euston Tower

286 Euston Road
London

NW1 3AT

United Kingdom

Via Central Authority

The Senior Master

ATTN: Foreign Process Section
Room E16

Royal Courts of Justice

Strand

LONDON WC2A 2LL

AND

THE DEWBERRY COMPANIES,
INC.,

Serve:

The Dewberry Companies, Inc.
8401 Arlington

Fairfax, VA 22031

Registered Agent:

CORPORATION SERVICE COMPANY
100 Shockoe Slip Fl 2

Richmond, VA 23219

ee Ne Ne ee a ee ee ee ee ee ee nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee et ee ee ee ee ee ee ee ee ee ee ee ee

Page 2 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 2 of 32
AND

CORELOGIC, INC.,

Serve:

40 Pacifica Avenue, Suite 900
Irvine, CA 91618

INEZ PAHLMANN,
Serve:

3498 N US Highway 63
West Plains, MO 65775

AND

MISSOURI,

OZARKS REALTY, INC.,
Serve:

Inez Pahimann,

3498 N US Highway 63
West Plains, MO 65775

AND
JOHN DOE,

Serve:
Hold for Service

ee ee Ne Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Defendants.
COMPLAINT
COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson
(hereinafter “Plaintiffs”), by and through their undersigned counsel, and for their cause
of action against the above-named Defendants, state and aver to the Court as follows:
FACTS COMMON TO ALL COUNTS
1. Plaintiffs Derek Christopherson and Jennifer Christopherson (“Plaintiffs”) are

individuals who currently reside in Fargo, North Dakota, and who previously

Page 3 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 3 of 32
resided in Tecumseh, Ozark County, Missouri, at all relevant times mentioned
herein.

Defendants Robert Bushner and Connie Jo Bushner (the “Bushners’”) are
individuals, husband and wife, who currently reside in the state of Florida, and
may be served with process as set forth above. At all times relevant to these
causes of action, the Bushners resided in Ozark County, Missouri.

Defendant Federal Emergency Management Agency (“FEMA’”) is a federal
agency of the United States of America, specifically provided for by
congressional statute, and the United States government. It may be served with
process as set forth above.

Defendant Stantec, Inc. (“Stantec”) is, upon information and belief, a Canadian-
based professional services corporation, duly authorized to conduct business in,
and publicly traded in, the United States of America. Stantec may be served with
process as set forth above.

Defendant WS Atkins, PLC (‘Atkins’), is, upon information and belief, a United
Kingdom-based public limited company, duly authorized to conduct business in,
and publicly traded in, the United States of America. Atkins may be served with
process as set forth above.

Defendant The Dewberry Companies, Inc. (“Dewberry”) is, upon information and
belief, a Virginia corporation, and may be served with process as set forth above.
Collectively, Stantec, Atkins, and Dewberry are presently, and at all pertinent
times mentioned herein were, engaged in a joint venture, known as the Strategic

Alliance for Risk Reduction (“STARR’).

Page 4 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 4 of 32
10.

11.

12.

STARR advertises that its joint venture is “comprised of three proven leaders in
DFIRM mapping, risk assessment, risk communication, and mitigation planning.”
Moreover, STARR advertises that its partners “work as one in a common vision
and purpose to reduce the loss of life and property caused by floods. STARR is
helping FEMA and its partners create a flood-savvy nation, one community at a
time.... through leveraging ongoing partnerships and inspiring local action to
mitigate flood risk.”

In 1968, Congress passed the National Flood Insurance Act (“NFIA”), codified at
42 U.S.C. § 4001, ef seq., with the purpose of instituting “a reasonable method of
sharing the risk of flood losses” by subsidizing flood insurance through private
insurers. 42 U.S.C. §§ 4001(a)-(b).

NFIA established the National Flood Insurance Program (“NFIP”), which is
administered by [FEMA and] supported by the federal treasury, which pays for
claims that exceed the revenues collected by private insurers from flood
insurance premiums.

The NFIP includes two separate types of government-financed flood insurance.
Under the first, known as the “Direct Program” or the “Government Program,”
NFIP policyholders are insured directly by FEMA. In the Direct Program, the
government runs the NFIP itself—offering federally underwritten policies—with
the potential for administrative assistance from private insurers.

Under the second program (the “WYO Program’), which is authorized under 42

U.S.C. § 4081(a), NFIP policyholders are insured by participating WYO

Page 5 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 5 of 32
13.

14.

15.

companies. Although FEMA may issue policies directly under the Government
Program, more than 90% are written by WYO companies.

Under the WYO Program, private insurance companies have the authority to sell
federally backed Standard Flood Insurance Policies (SFIPs) pursuant to the
procedures outlined in 44 C.F.R. § 62.23. A SFIP is a “flood insurance policy
issued by the Federal Insurance Administrator or an insurer pursuant to an
arrangement with the Federal Insurance Administrator pursuant to Federal
statutes and regulations.” 44 C.F.R. § 59.1. Specifically, the Code of Federal
Regulations provides that “[a] WYO Company is authorized to arrange for the
issuance of flood insurance in any amount within the maximum limits of coverage
specified in ... [the federal regulations]” and “shall arrange for the adjustment,
settlement, payment and defense of all claims arising from policies of flood
insurance it issues under the Program.” 42 C.F.R. § 62.23(c), (d).

In addition to its function as insurer and backer under the NFIP, FEMA is
required to identify flood-prone areas, publish flood-risk-zone data, and revise
that data as needed. Any federally regulated lender making a loan secured by
improved real estate located in a designated flood-risk zone must as a condition
of making the loan require the purchase of insurance through the NFIP.

As part of the NFIP, FEMA publishes Flood Insurance Rate Maps (“FIRM”),
which are official maps of communities “delineat[ing] both the special hazard
areas and the risk premium zones applicable to the community.” 44 C.F.R. §
59.1. In addition, FEMA publishes and promulgates the Standard Flood Hazard

Determination Form (“SFHDF”), which serves a similar function to the FIRMs.

Page 6 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 6 of 32
16.

17.

18.

19.

20.

21.

22.

FEMA is responsible for development, updates, and making the FIRMs and
SFHDF available to users.

The purpose of the SFHDF is twofold — First, they are used to educate and
inform individuals on the flooding risk of real estate. Second, they are used to
assess premiums for flood insurance policies regulated by the NFIP.

Defendant John Doe is, upon information and belief, an individual residing in
Missouri, and an agent of FEMA and/or STARR, and whose identity is currently
unknown to Plaintiffs, but which Plaintiffs expect to discover in the course of
litigation.

Defendant CoreLogic, Inc. (“Corelogic”) is, upon information and belief, a
Delaware corporation, with its principal place of business located in Irvine,
California, and may be served with process as set forth above.

Defendant Inez Pahlmann (“Pahimann’) is a resident of Howell County, Missouri
and is a licensed real estate agent in Missouri. Pahlmann may be served with
process as set forth above.

Defendant Missouri Ozarks Realty, Inc. (“Missouri Ozarks Realty”) is a Missouri
close corporation, who may be served as set forth above, and whose broker,
Pahlmann, was the real estate agent for the Bushners.

At all pertinent times mentioned herein, Pahlmann acted as agent for Missouri
Ozarks Realty, and all acts and/or omissions alleged herein were made within
the course and scope of her employment.

The Court has personal jurisdiction over Defendants FEMA, Doe, Pahlmann, and

Missouri Ozarks Realty, in that the same are domiciled within the forum.

Page 7 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 7 of 32
23.

24.

25.

26,

27.

28.

29.

The Court has personal jurisdiction over the STARR Defendants for the reason
the same have purposefully availed themselves to the forum, and have sufficient
minimum contacts with the forum, in that the STARR Defendants specifically
provided hazard identification and mapping in connection with FEMA, and acted
as general contractor for FEMA, as will be detailed herein.

The Court has personal jurisdiction over CoreLogic for the reason the same has
purposefully availed itself to the forum, and has sufficient minimum contacts with
the forum, in that CoreLogic provided flood risk certificates to consumers in the
state of Missouri, and more specifically Plaintiffs, as will be detailed herein.

The Court has subject matter jurisdiction over Plaintiffs’ claims presented under
the Federal Tort Claims Act, pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1346,
et. seq.

The Court has supplemental subject matter jurisdiction over Plaintiffs’ remaining
claims pursuant to 28 U.S.C. § 1367(a).

Venue is proper in the premises pursuant to 28 U.S.C. § 1402(b), in that the all
acts and omissions, as alleged herein, occurred in Ozark County, Missouri and
an agency of the United States of America is a party Defendant.

Defendant FEMA has waived its right to claim sovereign immunity pursuant to 28
U.S.C.A. §§ 1346, 2671, et. seq., the Federal Tort Claims Act.

Plaintiffs have exhausted their administrative remedies by way of demand letter
dated February 15, 2019, and sent by certified mail, which was denied by FEMA

on June 6, 2019, attached hereto as “Exhibit A.”

Page 8 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 8 of 32
30.

31.

In March 2017, Plaintiffs purchased a parcel of property near the North Fork
River (otherwise known as the North Fork of the White River) and/or Norfork
Lake (“the Lake”) in Tecumseh, Ozark County, Missouri, with a specific address
of 1109 Tecumseh Creek Road, Tecumseh, Ozark County, Missouri 65760 (“the
Property”).

The Property has a legal description as follows:

All of a fraction of the N1/2 of the S1/2 of the SW1/4 of Section 9, Township 22
North, Range 12 West, described as follows: Commencing at the Southwest
comer of said tract, run thence South 88 degrees 52 minutes East, along the
South line of said N1/2 of the S1/2 of the SW1/4 of Section 9, to a point in the
center of the (New) County Road as the same is now located, for a place of
beginning; thence North, following the centerline of said Public road, 150 feet,
thence West 100 feet, thence South 150 feet to the South line of said N1/2 of the
S1/2 of the SW1/4 of Section 9, thence East on said line 100 feet to the place of
beginning;

Also Commencing at the Southwest corner of the N1/2 of the S1/2 of the SW1/4
of Section 9, Township 22 North, Range 12 West, and running thence South 88
degrees 52 minutes East along the South line of the N1/2 of the S1/2 of the
SW1/4 of Section 9, to a point in the center of the new county road as the same
is now located; thence North 15 degrees 28 minutes West following the center
line of said public road a distance of 150 for a place of beginning; thence North
15 degrees 28 minutes West 65.2 feet; thence North 5 degrees West 34.8 feet:
thence West 110 feet; thence South 9 degrees 30 minute East 100 feet: thence
East 110 feet to the place of beginning;

ALSO All of a fraction of the N1/2 of the S1/2 of the SW1/4 of Section 9,
Township 22 North, Range 12 West, described as follows: Commencing at the
Southwest corner of said tract, run thence South 88 degrees 52 minutes East
along the south line of said N1/2 of the S1/2 of the SW1/4 of Section 9 to a point
in the center of the (New) County Road as the same is now located: thence North
02 degrees 21 minutes 32 seconds West 150 feet; thence North 89 degrees 02
minutes 20 seconds West 100 feet; thence South 02 degrees 21 minutes 35
seconds West 56 feet, this being the POINT OF BEGINNING: thence South 02
degrees 21 minutes 35 seconds East 45 feet to a point; thence West 40 feet (this
point being the vertex of a triangle); thence angle northeasterly 58 feet to the
POINT OF THE BEGINNING. ALSO another small tract described as
commencing at the beginning point as described above and thence South 02
degrees 21 minutes 35 seconds East 45 feet for a point of beginning; thence
continue South 02 degrees 21 minutes 35 seconds East 38 feet; thence angle

Page 9 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 9 of 32
32.

33,

34.

35.

36.

37.

38.

northwesterly 60 feet to the vertex of the triangle described above; thence East
40 feet to the point of beginning, Situated in Ozark County, Missouri.

There is a house on the Property (‘the Home”) which was built by the Bushners
in 2007, and which incorporated some portions of a prior house on site which,
upon information and belief, was built in the 1890s.

Plaintiffs closed on the Property on March 8, 2017 and began living at the Home
on March 22, 2017.

Plaintiff Derek Christopherson, prior to purchasing the Property and Home, had
experience as a real estate agent, a mortgage loan originator, a State Farm
insurance agent, and had sold flood insurance coverage to insureds in North
Dakota within the NFIP for FEMA.

Prior to purchasing the Property and Home, Plaintiff Derek Christopherson was
familiar with FEMA flood insurance, flood certificates, FIRMs, and the SFHDF
from FEMA.

Plaintiffs performed extensive due diligence prior to purchasing the Property and
Home, as they reviewed the FEMA flood certificate, FIRMs, the SFHDF, and
performed additional investigation to ensure the Property and Home were not in
a Special Flood Hazard Area (“SFHA’) and were not below the 100-year flood
line of the Base Flood Elevation (“BFE”) for the Lake and/or River(s).

The BFE is the computed elevation to which floodwater is anticipated to rise
during the base flood.

In 2017, Plaintiffs understood, based on their extensive independent
investigation, background knowledge of the subject matter, and all

documentation provided and reviewed by them, specifically the FIRMs, SFHDF,

Page 10 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 10 of 32
39.

40.

41.

42.

43.

and other sources, that the BFE for the Lake/River near the location of the
Property and Home was above the 100 Year BFE, meaning the Property and
Home were an exceptionally low risk for flooding.

The 100 Year BFE meant the Home and Property was above the 100-year flood
line for the Lake and would not expect a flood any more frequently than once
every one hundred years.

In addition to the information reviewed from FEMA, Plaintiffs obtained, reviewed,
and relied on the official Flood Certificate from CoreLogic, which specifically
indicated the Home and Property were outside the 100-year flood zone; the
Flood Certificate also specifically indicated there had been no Letter of Map
Amendment (“LOMA’) or Letter of Map Change (“LOMC’”) for the Home and
Property at any time. The official Certificate also specified the Home and
Property were not, and had never been, located within a designated Special
Flood Hazard Area.

The Plaintiffs precisely verified the Home and Property had never received any
changes and/or amendments pertaining to the BFE and/or water elevation
expectancy by way of any LOMA/LOMC.

The Bushners, as sellers of the Home and Property to Plaintiffs, made specific
and repeated representations to Plaintiffs that the Property and Home were not in
a FEMA flood zone, had never flooded, and were not at risk for flooding.

Prior to closing on the Home and Property, Plaintiffs demanded a Sellers

Disclosure Statement be filled out by the Bushners.

Page 11 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 11 of 32
44,

45.

46.

47.

48.

Pahlmann and Missouri Ozarks Realty, the real estate agent for the Bushners,
represented to Plaintiffs that the Property and Home had never flooded, and that
sellers of real estate in Missouri did not regularly fill out Sellers Disclosure
Statements; Plaintiffs were instead told all disclosures under the law were made
within the confines of the Real Estate Sales Contract.

Forty days after relocating their family to this Property, specifically in April 2017,
a flood on the Lake raised flood waters onto the Property and destroyed the
Home and all the family’s personal property.

After the Home was destroyed by the flood in April 2017, Plaintiffs learned the
information they relied on from FEMA prior to their purchase was woefully
inaccurate, in that during 2010, the BFE of the Lake at or near the location of the
Property and Home was lowered by more than 34 feet at one time by either
FEMA or their contractor, STARR.

Prior to the 2010 BFE change (“the 2010 Change”), the BFE of the Property and
Home near the Lake was 615 feet; this meant the entire Home (the foundation of
which is located at approximately 581.8 feet) was within the 100-year flood zone,
and therefore at a substantially greater risk for flooding.

After the 2010 Change, the BFE of the Property and Home near the Lake was
581.4 feet; this meant the entire Property and Home (the foundation of which is
located at approximately 581.8 feet) was outside the 100-year flood zone, and

therefore at a lesser risk for flooding.

Page 12 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 12 of 32
49.

50.

51.

52.

53.

54.

The 2010 Change was based on a LOMC/LOMA by FEMA and/or STARR during
2010, which was not reported or depicted on any documents from FEMA,
STARR, or CoreLogic.

When Plaintiffs purchased the Home and Property in 2017, the SFHDF, FIRMs,
and other documentation available to Plaintiffs showed the post-2010 status with
the incorrect BFE of 580-581 feet, meaning the Home and Property fell outside
the 100-year flood zone, and wrongfully depicted a greatly reduced risk of
flooding.

The more than 34-foot lowering of the BFE that occurred in 2010 placed the
Home approximately two-three inches above the 100-year flood zone area, and
wrongfully depicted a greatly reduced risk of flooding.

After the closing on the Home and the subsequent flood, Plaintiffs obtained a
partially redacted copy of FEMA’s 42-page case file pertaining to the Property
and the Home (“the Case File’).

Upon review of the Case File, Plaintiffs learned the United States Army Corps of
Engineers (“the Corps”) repeatedly told FEMA prior to the 2010 Change that it
would not be appropriate to modify the BFE at the location of the Home and
Property from 615 feet to 580-581 feet; there are repeated instructions and
representations from the Corps to FEMA and/or STARR that the 2010 Change
should not be made.

FEMA and/or STARR purposefully ignored the specific instructions and

recommendations by the Corps and instead made the 2010 Change, which

Page 13 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 13 of 32
55.

56.

5/7.

58.

59.

60.

moved the Home and Property from inside the 100-year flood zone to outside the
100-year flood zone.

The 2010 Change was intentionally and fraudulently made by FEMA and/or
STARR, with the specific intent to deceive future purchasers of the Home and
Property into believing the Home and Property was outside the 100-year flood
zone.

The 2010 Change, which moved the Home and Property from inside the 100-
year flood zone to outside the zone, made the Home and Property more salable
and marketable.

As a result of the changed BFE distinction, the Property and Home were placed
in the most attractive flood risk designation, which was done to satisfy mortgage
lending regulations by allowing a lender to loan money to a borrower without the
requirement of flood insurance, which would have not been otherwise available.
Even if Plaintiffs had wanted to obtain flood insurance on the Property and Home
(which they likely would have), they would have been unable to do so because of
the designation it received.

At the same time, Plaintiffs learned the Flood Certificate from CoreLogic was
false, in that there had in fact been a LOMC/LOMA in 2010 and the LOMC/LOMA
had been either negligently or fraudulently omitted from the Flood Certificate.

In addition to omitting fact there had been a LOMC/LOMA in 2010, the Flood
Certificate also specifically indicated the Home and Property was outside the

100-year flood zone.

Page 14 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 14 of 32
61.

62.

63.

64.

65.

66.

The omission of the 2010 LOMA/LOMC by CoreLogic was done intentionally and
fraudulently, with the specific intent to deceive future purchasers of the Home
and Property into believing the Home and Property was outside the 100-year
flood zone.

The Bushners had the Home and Property on the market for many years prior to
the sale to Plaintiffs, and upon information and belief, had experienced
considerable difficulty in selling the Home and Property prior to the purchase of
the Home and Property by Plaintiffs.

The Bushners regularly, repeatedly, and specifically demanded, requested, and
instructed FEMA and/or STARR to make the 2010 Change; upon information and
belief, this pressure was placed on FEMA and/or STARR so the Home and
Property would be more salable and marketable.

The Bushners knew, or should have known with due diligence, that the Property
and Home should have been in the 100-year flood zone, and that it would be
intentionally misleading and fraudulent for them to suggest or demand, and for
FEMA/STARR to follow through with, a LOMA/LOMC which modified the BFE
from 615 to 580/581.

The Bushners had specific knowledge the Property and Home were subjected to
regular flooding, yet failed to provide this information to Plaintiffs, despite being
specifically asked by Plaintiffs regarding the flooding potential at the Property and
Home.

In reliance on the false information provided by FEMA, STARR, and CoreLogic,

Plaintiffs purchased the Home and Property without knowledge of the

Page 15 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 15 of 32
67.

68.

69.

70.

71.

72.

LOMA/LOMC and with the incorrect understanding that the Home and Property
was outside the 100-year flood zone.

Plaintiffs also relied on the representations of Pahimann and Missouri Ozarks
Realty, the real estate agent for the Bushners, when it was represented to them
(1) the Property was not in a FEMA flood zone, (2) sellers of real estate do not
sign Sellers Disclosure Statements, and (3) instead all disclosures are made
within the confines of the Real Estate Sales Contract.

Subsequent to Plaintiffs’ learning of the multiple LOMA/LOMCs and the
information suggesting “the [H]ome is located within a high risk SFHA” (Special
Flood Hazard Area), during 2018, FEMA and STARR again changed the status
of the Home and Property (“the 2018 Change”), without informing Plaintiffs.
Moreover, when FEMA and STARR changed the status of the Home and
Property back to the pre-2010 status, they intentionally and fraudulently
backdated the modification to 2010 to make it appear it had always had a BFE of
615 and that at no time had the property had a BFE of 580/581.

Upon information and belief, the 2018 Change and intentional backdating was
done to cover the tracks of all parties involved.

The prior changes by FEMA, STARR, and CoreLogic were made for the benefit
of the Bushners.

FEMA now states the Property is classified within the 100-year flood zone (within
a Special Flood Hazard Area) because it is below the accurate 615’ 100-year

BFE.

Page 16 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 16 of 32
73.

TA.

15,

CoreLogic continues to report false information as to the Special Flood Hazard
Area and zone of the property.
There is no justification, and has never been any justification, for the 2010
Change from 615 feet to 580/581 feet, and such a 34’ lowering of the BFE would
never be reasonable, appropriate, or feasible.
FEMA and STARR’s subsequent changes of the BFE has further compounded
the fraud perpetuated upon the Plaintiffs by FEMA, STARR, CoreLogic, the
Bushners, Pahlmann, and Missouri Ozarks Realty Inc., in that now the Plaintiffs
cannot sell the Home and Property to anyone because it is indeed within the 100-
year flood zone and has no availability of flood insurance from FEMA.

COUNT | - Fraudulent/Negligent Misrepresentation — The Bushners

COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson, by

and through their undersigned counsel, and for Count | of their cause of action against

the Bushners, state and aver to the Court as follows:

76.

V7.

78,

Plaintiffs incorporate by reference each and every preceding paragraph of their
Complaint as set forth more fully herein.

The Bushners, as sellers of the Home and Property to Plaintiffs, made specific,
regular, and repeated representations to Plaintiffs that the Property and Home
were not in a FEMA flood zone, had never flooded, and were not at risk for
flooding, despite the fact the Bushners knew of the wildly illegal, unprecedented,
and fraudulent 2010 Change of the BFE from 615’ to 580/581 feet by FEMA
and/or STARR.

Those representations by the Bushners were false.

Page 17 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 17 of 32
79.

80.

81.

82.

83.

84.

85.

86.

87.

88.

The representations by the Bushners were material to Plaintiffs, in that Plaintiffs
would not have purchased the Property or the Home if they had known the
Property/Home (1) was in a FEMA flood zone and (2) was a flood risk.

In the alternative, Plaintiffs would have been required to purchase flood
insurance (and would have certainly done so) for the Property/Home if the actual
BFE was known.

The Bushners had actual knowledge of the falsity of their statements to Plaintiffs.
In the alternative, the Bushners, upon the exercise of due diligence, should have
known of the falsity of the statements.

The Bushners intended that their representations be acted upon, in that they
intended for Plaintiffs to purchase the Property and Home from them, which had
been on the market for several years.

Plaintiffs did not know the statements were false.

Plaintiffs relied on the fact the Bushners’ representations regarding flooding were
truthful, and had an absolute right to rely on the same.

As a direct and proximate result of Bushners’ fraudulent and/or negligent
misrepresentations, the Property and Home flooded and was completely
destroyed, including all of Plaintiffs’ personal property therein.

As a direct and proximate result of Bushners’ fraudulent and/or negligent
misrepresentations, Plaintiffs are unable to sell, and the Property and Home are
presently worthless.

As a direct and proximate result of Bushners’ fraudulent and/or negligent

misrepresentations, Plaintiffs have suffered numerous consequential damages,

Page 18 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 18 of 32
89.

90.

91.

from moving costs to storage fees, and other costs related to the remediation of
the Property and Home.

As a direct and proximate result of Bushners’ fraudulent and/or negligent
misrepresentations, Plaintiffs have suffered damages, the exact amount of which
has not been determined at this time.

Such conduct by the Bushners was intentional, fraudulent, willful, and with an evil
motive or reckless indifference to the rights of Plaintiffs, as purchasers of the
Property and Home, thereby entitling Plaintiffs to punitive damages.

Punitive damages in the amount of $1,500,000 are sufficient to punish the
Bushners for their actions and deter other similarly situated from behaving the
same, or in a similar manner, in the future.

WHEREFORE, Plaintiffs pray this Court for its Judgment on Count | of their

Complaint for damages as are fair and reasonable, punitive damages as are fair and

reasonable, costs and interest as provided by law, and any other and further relief as

the Court deems just and proper in the premises.

COUNT II — Fraudulent/Negligent Misrepresentation/Federal Tort Claims Act - FEMA,

STARR, John Doe

 

COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson, by

and through their undersigned counsel, and for Count II of their cause of action against

FEMA and the STARR Defendants, state and aver to the Court as follows:

Page 19 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 19 of 32
92.

93.

94.

95.

96.

97.

98.

99.

Plaintiffs incorporate by reference each and every preceding paragraph of their
Complaint as set forth more fully herein.

At all pertinent times mentioned herein, FEMA was responsible for creating,
maintaining, promulgating, and distributing its flood maps, including the SFHDF
and FIRM, and ensuring the data therein was accurate for the public.

At all pertinent times mentioned herein, the STARR Defendants acted in
conjunction with FEMA agents, and as the general contractor for FEMA Region
VII (including Missouri), in creating said maps.

Upon information and belief, John Doe represents the individual or individuals
responsible for the 2010 Change, as detailed above.

Defendants FEMA, STARR, and Doe made representations to Plaintiffs that the
BFE for the Property and Home was 580-581 feet and outside the 100-year flood
zone.

Moreover, numerous agents and representatives from FEMA and STARR
repeatedly and affirmatively represented to Plaintiffs the flood maps, including
the SFHDF and FIRM, were an accurate representation of Plaintiffs’ flood risk
and contained accurate data.

Those representations were false, in that the actual, proper BFE for the Property
and Home should have been 615 feet and within the 100-year flood zone.

The representations were material to Plaintiffs, in that Plaintiffs would not have
purchased the Property or the Home if they had known the Property/Home (1)

was in a FEMA flood zone, and (2) was a substantial flood risk.

Page 20 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 20 of 32
100.

101.

102.

103.

104.

105.

106.

107.

108.

In the alternative, Plaintiffs would have been required to purchase flood
insurance for the Property/Home (and certainly would have done so) if the actual
BFE was known.

FEMA, STARR, and Doe had actual knowledge the representations above were
false, in that they had received numerous correspondence and emails from the
Army Corps of Engineers instructing them not to make the change in BFE and
the true BFE should be 615 feet and within the 100 year flood zone.

In the alternative, FEMA, STARR, and Doe should have known, with the exercise
of any diligence whatsoever, that the representations were false.

FEMA, STARR, and Doe intended that their representations be acted upon, in
that they intended for Plaintiffs to purchase the Property and Home.

Plaintiffs did not know the statements were false.

Plaintiffs relied on the fact FEMA, STARR, and Doe’s representations were
accurate and truthful, and had an absolute right to rely on the same.

As a direct and proximate result of FEMA, STARR, and Doe’s fraudulent and/or
negligent misrepresentations, the Property and Home flooded and was
completely destroyed, including all of Plaintiffs’ personal property therein.

As a direct and proximate result of FEMA, STARR, and Doe’s fraudulent and/or
negligent misrepresentations, Plaintiffs are unable to sell, and the Property and
Home are presently worthless.

As a direct and proximate result of FEMA, STARR, and Doe’s fraudulent and/or

negligent misrepresentations, Plaintiffs have suffered numerous consequential

Page 21 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 21 of 32
109.

110.

111.

112.

damages, from moving costs to storage fees, and other costs related to the
remediation of the Property and Home.

As a direct and proximate result of FEMA, STARR, and Doe’s fraudulent and/or
negligent misrepresentations, Plaintiffs have suffered damages, the exact
amount of which has not been determined at this time.

FEMA is liable under the provisions of the Federal Tort Claims Act, in that they
are employed by, or an agency of, the United States of America, and shall be
liable for injury to, or loss of, property or for personal injury or death caused by
the negligent or wrongful act or omission of any employee of the Government,
acting within the scope of his office or employment, under circumstances where
the United States, if a private person, would be liable. 28 U.S.C. § 1346, et. seq.
At all pertinent times mentioned herein, Defendant Doe was acting within the
course and scope of his employment with FEMA.

In the alternative, should the Federal Tort Claims Act not apply to the STARR
Defendants and/or Defendant Doe, the STARR Defendants are liable at common
law for their fraudulent/negligent misrepresentations as are set forth above.

WHEREFORE, Plaintiffs pray this Court for its Judgment on Count II of their

Complaint for damages as are fair and reasonable, costs and interest as provided by

law, and any other and further relief as the Court deems just and proper in the

premises.

COUNT III — Violation of 42 U.S.C. §§ 1983, 1986 — John Doe

Page 22 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 22 of 32
COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson, by

and through their undersigned counsel, and for Count Ill of their cause of action against

John Doe, state and aver to the Court as follows:

113.

114.

115.

116.

117,

118.

Plaintiffs incorporate by reference each and every preceding paragraph of their
Complaint as set forth more fully herein.

28 U.S.C. § 1983 provides that “[e]very person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or the District of
Columbia, subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be
liable to the party injured in an action at law

That all actions taken by John Doe, were taken under the color of federal law.
That Plaintiffs have a Constitutional and statutory right to their ownership of the
Property and Home.

That the actions John Doe, as set forth in Count II above, rise to the level of an
unconstitutional taking of Plaintiffs’ Property and Home without any semblance of
either procedural or substantive due process and without any form of redress.
Moreover, 28 U.S.C. § 1985 provides that “[i]f two or more persons in any State
or Territory conspire...for the purpose of depriving, either directly or indirectly,
any person or class of persons of the equal protection of the laws, or of equal
privileges and immunities under the laws; or for the purpose of preventing or
hindering the constituted authorities of any State or Territory from giving or

securing to all persons within such State or Territory the equal protection of the

Page 23 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 23 of 32
119.

120.

121.

122.

laws... the party so injured or deprived may have an action for the recovery of
damages occasioned by such injury or deprivation, against any one or more of
the conspirators.”

28 U.S.C. § 1986 provides that “every person who, having knowledge that any of
the wrongs conspired to be done, and mentioned in section 1985 of this title, are
about to be committed, and having power to prevent or aid in preventing the
commission of the same, neglects or refuses so to do, if such wrongful act
be committed, shall be liable to the party injured, or his legal representatives,
for all damages caused by such wrongful act, which such person by reasonable
diligence could have prevented; and such damages may be recovered in an
action on the case.”

The Bushners conspired to fraudulently deprive Plaintiffs of their property rights
by purposefully misrepresenting the BFE to Plaintiffs, by alleging the Property
and Home were not in a FEMA flood zone, and John Doe had actual knowledge
of the same, and purposefully neglected to prevent the commission of the
Bushners fraud—in fact, FEMA, by and through Doe, helped perpetuate the
fraud.

As a direct and proximate result of John Doe’s actions, the Property and Home
flooded and was completely destroyed, including all of Plaintiffs’ personal
property therein.

As a direct and proximate result of John Doe’s actions, Plaintiffs are unable to

sell, and the Property and Home are presently worthless.

Page 24 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 24 of 32
123.

124.

125.

As a direct and proximate result of John Doe’s actions, Plaintiffs have suffered
numerous consequential damages, from moving costs to storage fees, and other
costs related to the remediation of the Property and Home.

As a direct and proximate result of John Doe’s actions, Plaintiffs have suffered
damages, the exact amount of which has not been determined at this time.
Plaintiffs are entitled to their reasonable attorney's fees by statute.

WHEREFORE, Plaintiffs pray this Court for its Judgment on Count III of their

Complaint for damages as are fair and reasonable, their reasonable attorney’s fees,

costs and interest as provided by law, and any other and further relief as the Court

deems just and proper in the premises.

COUNT IV — Fraudulent/Negligent Misrepresentation — CoreLogic

COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson, by

and through their undersigned counsel, and for Count IV of their cause of action against

CoreLogic, state and aver to the Court as follows:

126.

127.

128.

Plaintiffs incorporate by reference each and every preceding paragraph of their
Complaint as set forth more fully herein.

CoreLogic is a private company engaged in, among other things, the business of
providing flood plain data to its consumers.

CoreLogic advertises that it provides its clients with “[a]ccurate Flood Zone
determinations that help guarantee flood compliance” and that in utilizing their
services to determine flood zones, it is ‘more important than ever to expect

accuracy and dependability from your vendors.”

Page 25 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 25 of 32
129.

130.

131,

132.

133.

134.

CoreLogic was hired by Plaintiffs to provide a determination as to whether the
Property and the Home were a flood risk and whether they were in a flood zone.
In doing so, CoreLogic provided Plaintiffs with a “Flood Certificate,” which
specifically indicated and represented to Plaintiffs that the Home and Property
were outside the 100-year flood zone; the Flood Certificate also specifically
indicated there had been no LOMA or LOMC for the Home and Property at any
time. The official Certificate also specified that this home and property is not and
had never been located within a designated Special Flood Hazard Area.

These representations were false, in that the Property was in the flood zone, was
a serious risk for flooding, and there had been multiple LOMA/LOMCs issued for
the Property, as set forth above.

CoreLogic had actual knowledge that there had been multiple LOMA/LOMCs
issued for the Property, and knew or should have known that the Property was in
a flood zone and/or posed a flood risk.

In the alternative, CoreLogic, upon the exercise of due diligence, should have
known of the falsity of the statements.

The representations were material to Plaintiffs, in that Plaintiffs would not have
purchased the Property or the Home if they had known the Property/Home (1)
was in a FEMA flood zone, and (2) was a substantial flood risk.

In the alternative, Plaintiffs would have been required to purchase flood
insurance for the Property/Home (and certainly would have done so) if the actual

BFE was known.

Page 26 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 26 of 32
135,

136.

137,

138.

139.

140.

141.

CoreLogic intended that their representations be acted upon, in that they
intended for Plaintiffs to use their services and to purchase the Property and
Home.

Plaintiffs did not know the statements were false.

Plaintiffs relied on the fact that the representations regarding flooding were
truthful, and had an absolute right to rely on the same.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, the Property and Home flooded and were completely
destroyed, including all of Plaintiffs’ personal property therein.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, Plaintiffs are unable to sell, and the Property and Home are
presently worthless.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, Plaintiffs have suffered numerous consequential damages,
from moving costs to storage fees, and other costs related to the remediation of
the Property and Home.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, Plaintiffs have suffered damages, the exact amount of which
has not been determined at this time.

WHEREFORE, Plaintiffs pray this Court for its Judgment on Count IV of their

Complaint for damages as are fair and reasonable, costs and interest as provided by

law, and any other and further relief as the Court deems just and proper in the

premises.

Page 27 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 27 of 32
COUNT V — Missouri Merchandising Practices Act — CoreLogic

COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson, by and

through their undersigned counsel, and for Count V of their cause of action against

CoreLogic, state and aver to the Court as follows:

142.

143.

144.

145.

146.

147.

Plaintiffs incorporate by reference each and every preceding paragraph of their
Complaint as set forth more fully herein.
That as a result of one or more of the actions and representations set forth in

Count IV above, CoreLogic has engaged in one or more of the following:

a. A deception;

b. A fraud;

C. A false pretense;

d. A material misrepresentation;

e. An unfair practice; or

f. An omission or concealment of a material fact.

All of the actions above constitute an “act declared unlawful” under the Missouri
Merchandising Practices Act, Mo. REv. STAT. § 407.020, ef. seq.

Said actions, representations, or omissions were made in connection with the
sale or advertisement of goods or services in trade or commerce.

As a result of these unlawful acts, Plaintiffs have suffered an ascertainable loss
of money or property, namely the damage of their real and personal property as
a result of the flooding.

Plaintiffs engaged the services of CoreLogic, for personal, family, or household

purposes.

Page 28 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 28 of 32
148.

149,

150.

151,

152.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, the Property and Home flooded and were completely
destroyed, including all of Plaintiffs’ personal property therein.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, Plaintiffs are unable to sell, and the Property and Home are
presently worthless.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, Plaintiffs have suffered numerous consequential damages,
from moving costs to storage fees, and other costs related to the remediation of
the Property and Home.

As a direct and proximate result of CoreLogic’s fraudulent and/or negligent
misrepresentations, Plaintiffs have suffered damages, the exact amount of which
has not been determined at this time.

Plaintiffs are entitled to their attorney's fees pursuant to statute.

WHEREFORE, Plaintiffs pray this Court for its Judgment on Count V of their

Complaint for damages as are fair and reasonable, for their reasonable attorney's fees,

costs and interest as provided by law, and any other and further relief as the Court

deems just and proper in the premises.

COUNT VI — Fraudulent/Negligent Misrepresentation — Inez Pahlmann and Missouri

Ozarks Realty
COME NOW Plaintiffs Derek Christopherson and Jennifer Christopherson, by

and through their undersigned counsel, and for Count VI of their cause of action against

Pahlmann and Missouri Ozarks Realty, state and aver to the Court as follows:

Page 29 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 29 of 32
153.

154.

155.

156.

157.

158.

159.

160.

161.

162.

Plaintiffs incorporate by reference each and every preceding paragraph of their
Complaint as set forth more fully herein.

Pahlmann, as the realtor and agent for the Bushners, represented to Plaintiffs the
Property and home were not a flood risk.

Pahimann also represented to Plaintiffs that sellers of real estate in Missouri did
not regularly fill out Sellers Disclosure Statements; Plaintiffs were instead told all
disclosures under the law were made within the confines of the Real Estate
Sales Contract itself.

These representations were false.

The representations were material to Plaintiffs, in that Plaintiffs would not have
purchased the Property or the Home if they had known the Property/Home (1)
was in a FEMA flood zone, and (2) was a substantial flood risk.

Moreover, if Plaintiffs had known they had the ability to obtain Sellers Disclosure
Statements from the Bushners, they would have done so.

In the alternative, Plaintiffs would have been required to purchase flood
insurance for the Property/Home if the actual BFE was known.

Pahlmann had actual knowledge of the falsity of her statements to Plaintiffs, in
that she was a realtor and knew of the requirements under Missouri law and
knew the Property was a flood risk.

In the alternative, Pahlmann, upon the exercise of due diligence, should have
known of the falsity of the statements.

Pahlmann intended that her representations be acted upon, in that she intended

for Plaintiffs to purchase the Property and Home from the Bushners, which had

Page 30 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 30 of 32
163.

164.

165.

166,

167.

168.

been on the market for several years, for which she would have received a
commission from the sale.

Plaintiffs did not know the statements were false.

Plaintiffs relied on the fact Pahlmann’s representations were truthful, and had an
absolute right to rely on the same.

At all pertinent times mentioned herein, Pahimann acted as an agent,
representative and employee of Defendant Missouri Ozarks Realty, and acted
within the course and scope of her employment, and therefore Defendant
Missouri Ozarks Realty is liable for the acts of Pahlmann as alleged herein under
the doctrine of respondeat superior.

As a direct and proximate result of Pahlmann’s and Missouri Ozarks Realty’s
fraudulent and/or negligent misrepresentations, the Property and Home flooded
and was completely destroyed, including all of Plaintiffs’ personal property
therein.

As a direct and proximate result of Pahlmann’s and Missouri Ozarks Realty’s
fraudulent and/or negligent misrepresentations, Plaintiffs are unable to sell, and
the Property and Home are presently worthless.

As a direct and proximate result of Pahimann’s and Missouri Ozarks Realty’s
fraudulent and/or negligent misrepresentations, Plaintiffs have suffered
numerous consequential damages, from moving costs to storage fees, and other

costs related to the remediation of the Property and Home.

Page 31 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 31 of 32
169,

170.

171.

As a direct and proximate result of Pahlmann’s and Missouri Ozarks Realty’s
fraudulent and/or negligent misrepresentations, Plaintiffs have suffered damages,
the exact amount of which has not been determined at this time.

Such conduct by Pahlmann and Missouri Ozarks Realty was intentional,
fraudulent, willful, and with an evil motive or reckless indifference to the rights of
Plaintiffs, as purchasers of the Property and Home, thereby entitling Plaintiffs to
punitive damages.

Punitive damages in the amount of $1.5 million are sufficient to punish Pahimann
and Missouri Ozarks Realty for their actions and deter other similarly situated

from behaving the same, or in a similar manner, in the future.

WHEREFORE, Plaintiffs pray this Court for its Judgment on Count VI of their

Complaint for damages as are fair and reasonable, punitive damages as are fair and

reasonable, costs and interest as provided by law, and any other and further relief as

the Court deems just and proper in the premises.

LOWTHER JOHNSON

Attorneys at Law, LLC

Glenn P. Green U
Missouri Bar Number 40921
Kory D. Stubblefield
Missouri Bar Number 58979
N. Austin Fax

Missouri Bar Number 68060
901 St. Louis St , 20" Floor
Springfield, MO. 65806
Telephone : 417-866-7777
Fax : 417-866-1752
ggreen@lowtherjohnson.com
kory@lowtherjohnson.com
afax@lowtherjohnson.com
Attorneys for Plaintiffs

  

Page 32 of 32

Case 6:19-cv-03267-RK Document1 Filed 07/26/19 Page 32 of 32
